DETAILED ACTION
	This office action is in response to the amendment filed on 8/19/2022.  Claims 1-3, and 5-13 are under consideration.  The amendment of claim 1 overcame the statutory double patenting rejection of claims 1 and 2 and the non-statutory double patenting rejection of claims 3 and 5.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: pertinent prior arts to Wang (US 2020/0013991 A1), Hochberg et al. (US 8,554,022 B1), Kaminer et al. (US 2016/0227639 A1), Kim et al. (US 2017/0294629 A1), Mikhailov (US 9,496,060 B2), and Torres, Jr. et al. (US 10,121,932 B1) alone or in combination do not teach a graphene structure wherein a graphene layer is between two plates, a surface plasmon polariton mode is generated and 99.99% within a gap between the two plate, and the graphene structure requires a driving microwave voltage that is less than 10 microvolts.  Dependent claims 2-3 and 5-13 are allowed by virtue of depending on allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883